 1

 2

 3

 4

 5

 6

 7                                     THE DISTRICT COURT OF GUAM

 8
     THOMAS PEINHOPF,                                                       CIVIL CASE NO. 20-00029
 9
                                Plaintiff,
10
                       vs.                                                     ORDER GRANTING
11                                                                            MOTION TO DISMISS
     LOURDES LEON GUERRERO, in her official
12   capacity as Governor of Guam and in her
     personal capacity, and ARTHUR SAN
13   AGUSTIN, in his official capacity as Director
     of the DPHSS and in his personal capacity,
14
                                Defendants.
15

16
              Before the court is Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint
17
     Pursuant to Fed. R. Civ. P. 12(b). See ECF No. 32. The motion is fully briefed, and the court
18
     deems it suitable for submission without oral argument.1 For the reasons stated herein, the
19
     motion is GRANTED.
20
         I. Background
21
              Plaintiff is a business owner of Livehouse Inc., and Livehouse Inc., dba The Shady Lady,
22
     located in Tumon, Guam. Am. Compl. at ¶ 7, ECF No. 29. On February 19, 2021, Plaintiff filed
23

24   1
       The court originally set this matter for June 17, 2021. However, counsel for Plaintiff and Defendants concur that
     the motion may be submitted for decision on the pleadings without oral argument. See Mot. at 2, ECF No. 37.
                                                               1

                   Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 1 of 14
 1   an Amended Complaint,2 alleging that various Executive Orders and Guidance Memos issued by

 2   the Governor of Guam and the Director of the Guam Department of Public Health and Social

 3   Services, respectively, due to the COVID-19 pandemic violated the Takings Clause of the Fifth

 4   Amendment, the Substantive and Procedural Due Process Clause, and the Equal Protection

 5   Clause. Id. at 7-12. The Amended Complaint seeks monetary damages and declaratory and

 6   injunctive relief. Id. at 13.

 7           Given that the Amended Complaint contained the same exhibits as the original

 8   Complaint, the U.S. Magistrate Judge’s recitation of the relevant Executive Orders and Guidance

 9   Memos3 in his Report and Recommendation is set forth herein. See ECF No. 26.

10           On March 14, 2020, the Governor of Guam issued Executive Order 2020-03, declaring a

11   “state of emergency” to “protect[] against the spread of COVID-19.” Exec. Order No. 2020-03

12   (attached as Ex. A to Am. Compl., ECF No. 29). This executive order followed the declaration of

13   the World Health Organization (“WHO”) of a “Global Health Emergency with regard to the

14   COVID-19 outbreak” on January 30, 2020, and the United States Health and Human Services

15   Secretary’s January 31, 2020 declaration of a “public health emergency for the United States to

16   aid the nation’s healthcare community in responding to COVID-19.” Id.

17           On March 19, 2020, the Governor of Guam issued Executive Order 2020-05. See Ex. B

18   to Am. Compl., ECF No. 29. Under the terms of the executive order, the Governor ordered that

19   “any place of business or public accommodation shall close and be prohibited from on-site

20   operations” effective 12 noon on March 20, 2020 through March 30, 2020. Id. The executive

21   order then listed various categories of businesses to whom the prohibition of operations did not

22   apply. Id. These included grocery stores, health care supply stores, gas stations, banks, hardware

23   2
       The original Complaint was dismissed with leave to amend as to Counts I through IV, and Plaintiff’s request for
     monetary damages against Defendants in their official capacities was dismissed with prejudice. See Order, ECF No.
24   27.
     3
       Plaintiff refers to these documents as the “Business Shutdown Orders.” Am. Compl. at ¶ 15, ECF No. 29.
                                                             2

                  Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 2 of 14
 1   stores, and laundromats. Id.

 2           On May 8, 2020, the Governor of Guam signed Executive Order 2020-14, moving Guam

 3   from Pandemic Condition of Readiness (“PCOR”) 1 to PCOR 2 effective May 10, 2020. See Ex.

 4   C to Am. Compl., ECF No. 29. “All businesses that were allowed to operate during PCOR 1

 5   [were permitted to] continue to operate”. Id. at 2.b. The Governor of Guam further ordered that

 6   other businesses were allowed to operate as limited in Guidance Memo 2020-07, issued by the

 7   Guam Department of Public Health and Social Services (“DPHSS”). Id. These businesses

 8   included real estate and automotive sales, cosmetic establishments, flower shops, and shopping

 9   malls. See DPHSS Guidance Memo 2020-07 at ¶ 2, Ex. E to Am. Compl., ECF No. 29.

10           On July 19, 2020, the Governor of Guam signed Executive Order 2020-24, placing Guam

11   in PCOR 3 effective July 20, 2020. See Ex. F to Am. Compl., ECF No. 29. “Except for such

12   businesses and activities specifically prohibited under applicable DPHSS Guidance, [the

13   Governor permitted] all business and activities . . . to operate under . . . occupancy limitations”

14   set forth in the executive order. Id. at ¶ 2.b.

15           On August 7, 2020, the Governor of Guam issued Executive 2020-26, temporarily

16   closing bars and taverns effective August 8, 2020 until August 22, 2020. See Exec. Order 2020-

17   26 at ¶1.a.i., Ex. G to Am. Compl., ECF No. 29.

18           “Then, as a consequence of spreading contagion, on August 14, 2020, [Governor] Leon

19   Guerrero issued Executive Order 2020-27 which again closed all businesses except those listed

20   in applicable [DPHSS] guidance.” Am. Compl. at ¶ 18, ECF No. 29 and Ex. H thereto.

21           In response to the Amended Complaint, Defendants filed the instant motion to dismiss.

22   Mot., ECF No. 32. Attached therein is DPHSS Guidance Memo 2021-07 (REV1) that provides

23   guidance, among other things, on the reopening of eating and drinking establishments, including

24   how a bar or a tavern is to operate (i.e., “Customers of each party are authorized to stand in a

                                                       3

                  Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 3 of 14
 1   designated area, limited to no more than 6 persons per party for indoor, no more than 15 persons

 2   per party for outdoors; and [s]eparated 6 feet apart from other parties.” C.2.a-b.). Ex. C to Mem.

 3   in Supp. of Defs.’ Mot. (“Defs.’ Mem.”), ECF No. 33. Bars and taverns were permitted to reopen

 4   on February 24, 2021, and approved to operate at 50 percent capacity. Ex. A and Ex. D to Defs.’

 5   Reply, ECF No. 35.

 6       II. Legal Standard

 7           Federal Rule of Civil Procedure 12(b)(6) provides that, in response to a claim for relief, a

 8   party may assert a defense of “failure to state a claim upon which relief can be granted” by way

 9   of motion. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

10   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

11   Ashcroft v. Iqbal, 555 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

12   (2007) (internal quotation marks omitted). The court must weed out the legal conclusions—that

13   is “threadbare recitals of the elements of a cause of action, supported by mere conclusory

14   statements”—in the pleading that are not entitled to a presumption of truth. Id. at 678. A claim is

15   facially plausible if “the plaintiff pleads factual content that allows the court to draw the

16   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

17   550 U.S. at 556).

18           “Dismissal is proper where there is either a lack of a cognizable legal theory or the

19   absence of sufficient facts alleged under a cognizable legal claim.” Hinds Invs., L.P. v. Angioli,

20   654 F.3d 846, 850 (9th Cir. 2011) (citing Johnson v. Riverside Healthcare Sys., LP, 534 F.3d

21   1116, 1121 (9th Cir. 2008).

22           As a general rule, leave to amend a complaint which has been dismissed should be freely

23   granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the court

24   determines that the allegation of other facts consistent with the challenged pleading could not

                                                         4

                 Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 4 of 14
 1   possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393,

 2   1401 (9th Cir. 1986).

 3      III. Discussion

 4          As this court had adopted in the U.S. Magistrate Judge’s Report and Recommendation, it

 5   will not apply the Jacobson test. Rather, this court will individually consider the claims under

 6   traditional constitutional scrutiny.

 7              a. Count I – Takings Clause Claim

 8          Count I of the Amended Complaint identifies a claim under 42 U.S.C. § 1983 for

 9   violation of the Takings Clause of the Fifth Amendment. Am. Compl. at 7-8, ECF No. 29. “The

10   Takings Clause of the Fifth Amendment states that ‘private property [shall not] be taken for

11   public use, without just compensation.’” Knick v. Twp. of Scott, Pennsylvania, 139 S.Ct. 2162,

12   2167 (2019) (alternations in original). There are two types of takings compensable under the

13   Takings Clause: paradigmatic, which is a direct government appropriation or physical invasion

14   of private property; and regulatory, which involves government regulation of private property

15   “that its effect is tantamount to a direct appropriation or ouster[.]” Lingle v. Chevron U.S.A. Inc.,

16   544 U.S. 528, 537 (2005). Under the regulatory taking, they are compensable if the government

17   regulation creates a permanent physical invasion of private property, however minor (Loretto

18   takings); or completely deprives an owner of “all economically beneficial use” of the private

19   property (Lucas takings). Id. at 538. These two narrow categories are deemed per se takings for

20   Fifth Amendment purposes. Id. Anything that falls outside of these two categories are governed

21   by the Penn Central test which considers the following factors: (1) the economic impact of the

22   regulation on the claimant, (2) the extent to which the regulation has interfered with distinct

23   investment-backed expectations, and (3) the character of the governmental action. Penn Cent.

24   Transp. Co. v. City of New York, 438 U.S. 104, 124 (1978).

                                                       5

                 Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 5 of 14
 1           In the instant case, Plaintiff does not allege a paradigmatic taking (the Government did

 2   not appropriate or occupy Plaintiff’s property), nor does he allege a Loretto taking (there was no

 3   permanent physical invasion of Plaintiff’s property). See generally Am. Compl., ECF No. 29.

 4   Rather, Plaintiff alleges that the Executive Orders and DPHSS Guidance Memos “deprived him .

 5   . . of all economically beneficial use of his property without just compensation” and “worked to

 6   prohibit any use of Plaintiff’s property and therefore, completely deprived him of all

 7   economically beneficial use of his property.” Am. Compl. at ¶¶ 39 and 40, ECF No. 29.

 8   Accordingly, Plaintiff is alleging a Lucas taking.

 9           A Lucas taking is a “relatively narrow and relatively rare taking category[], confined to

10   the extraordinary circumstance when no productive or economically beneficial use of land is

11   permitted[.]” Bridge Aina Le'a, LLC v. Land Use Comm'n, 950 F.3d 610, 626 (9th Cir. 2020)

12   (emphasis in original) (internal citations and quotation marks omitted). Further, the regulation

13   must permanently deny all productive use of the property. Tahoe-Sierra Pres. Council, Inc. v.

14   Tahoe Reg’l Planning Agency, 535 U.S. 302, 330-32 (2002) (holding that temporary ban on

15   property development for 32 months did not constitute per se taking under Lucas).

16           Here, the bar-and-tavern closure was not permanent and as of February 2021, bars and

17   taverns were allowed to operate. See Ex. A and Ex. D to Defs.’ Reply, ECF No. 35.4

18   Accordingly, Plaintiff cannot establish a per se taking under Lucas.

19           Since it is not a permanent taking, the court turns to the Penn Central test for its analysis.

20   See Tahoe-Sierra Pres. Council, Inc., 535 U.S. at 331 (The Penn Central is the proper

21   framework in analyzing whether a taking is compensable if the government enacts temporary

22   regulation denying property owners all viable economic use of property). “A ‘taking’ may more

23
     4
      The court takes judicial notice of the Governor of Guam’s Executive Orders and DPHSS’s Guidance Memos
24   pertaining to COVID-19, as these are publicly available information and are posted on the Government’s websites.
     See FED. R. EVID. 201.
                                                             6

                  Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 6 of 14
 1   readily be found when the interference with property can be characterized as a physical invasion

 2   by government, [] than when interference arises from some public program adjusting the benefits

 3   and burdens of economic life to promote the common good.” Penn Central, 438 U.S. at 124.

 4          The first Penn Central factor analyzes the economic impact of the regulation on the

 5   claimant. Here, Plaintiff alleges that “Defendants have taken from Plaintiff an amount of no less

 6   than $200,000.00 (USD).” Am. Compl. at ¶ 40, ECF No. 29. “The assets of a business . . .

 7   unquestionably are property . . . But business in the sense of the activity of doing business, or the

 8   activity of making a profit is not property in the ordinary sense[.]” Coll. Sav. Bank v. Fla.

 9   Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 675 (1999) (emphasis in original).

10   Similar to the original Complaint, Plaintiff in his Amended Complaint—and in his opposition to

11   the current motion to dismiss—failed to cite any authority recognizing that the temporary

12   inability to sell goods or services, as a matter of law, constitutes a taking of property under the

13   Fifth Amendment.

14          The second Penn Central factor analyzes the extent to which the regulation has interfered

15   with distinct investment-backed expectations. This factor need not be discussed here. The U.S.

16   Magistrate Judge’s Report and Recommendation, which this court adopted, had already made a

17   finding that the second factor weighs in favor of Plaintiff. See R. & R. at 10, ECF No. 26.

18          The third Penn Central factor analyzes the character of the governmental action.

19   “[C]ourts across the country agree that the final Penn Central factor . . . weighs heavily in

20   Defendants’ favor.” Daugherty Speedway, Inc. v. Freeland, 2021 WL 633106, at *5 (N.D. Ind.

21   Feb. 17, 2021). In Mission Fitness Center, LLC v. Newsom, for example, the court found that

22   even “assuming plaintiffs can show an economic impact on their property interest and that the

23   Orders interfered with their distinct investment-backed expectations, defendants’ Orders

24   nevertheless are quintessential examples of regulations that adjust the benefits and burdens of

                                                       7

                 Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 7 of 14
 1   economic life to promote the common good” and accordingly found that plaintiffs failed to state

 2   a claim for a partial regulatory taking. 2021 WL 1856552, at *10 (C.D. Cal. May 10, 2021). See

 3   also Case v. Ivey, 2021 WL 2210589, at *23 n.13 (M.D. Ala. June 1, 2021) (The first two Penn

 4   Central factors weigh in favor of plaintiffs, but the third factor weighs in favor of defendants and

 5   outweighs the other two factors); PCG-SP Venture I LLC v. Newsom, 2020 WL 4344631, at *10

 6   (C.D. Cal. June 23, 2020) (The third Penn Central factor outweighs the first and second factors);

 7   Underwood v. City of Starkville, Mississippi, 2021 WL 1894900, at *7 (N.D. Miss. May 11,

 8   2021) (“[T]hird factor is particularly relevant in cases involving regulations designed to counter

 9   public threats like the COVID-19 pandemic.”).

10              Here, the character of the Government’s actions greatly weighs in Defendants’ favor. The

11   Executive Orders and Guidance Memos were aimed at flattening the curve, slowing the spread of

12   COVID-19, and preventing the health care system from becoming overwhelmed. Even assuming

13   that the first two Penn Central factors weigh in Plaintiff’s favor, Plaintiff cannot overcome this

14   third factor. In fact, Plaintiff ignored the Penn Central analysis altogether and failed to respond

15   to Defendants’ arguments on Penn Central.5

16               “District Courts have consistently rejected business owners’ claims that COVID-related

17   restrictions constitute either a per se taking or a partial taking under Penn Central[.]” MetroFlex

18   Oceanside LLC v. Newsom, 2021 WL 1251225, at *3 (S.D. Cal. Apr. 5, 2021) (string citations).

19   Plaintiff’s takings claim is no different from the long line of cases that were dismissed for failure

20   to state a claim upon which relief can be granted. Count I of the Amended Complaint is

21   dismissed.

22                   b. Count II – Substantive Due Process Claim

23
                Count II of the Amended Complaint identifies a claim under 42 U.S.C. § 1983 for
24
     5
         It appears Plaintiff confused the Penn Central test with a “necessity defense.” See Opp’n. at 4-5, ECF No. 34.
                                                                 8

                     Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 8 of 14
 1   violation of the Substantive Due Process under the Fourteenth Amendment. Am. Compl. at 9-10,

 2   ECF No. 29. “Substantive due process ‘forbids the government from depriving a person of life,

 3   liberty, or property in such a way that ‘shocks the conscience’ or ‘interferes with the rights

 4   implicit in the concept of ordered liberty.’” Corales v. Bennett, 567 F.3d 554, 568 (9th Cir. 2009)

 5   (citation omitted). “Substantive due process cases typically apply strict scrutiny in the case of a

 6   fundamental right and rational basis review in all other cases.” Witt v. Dept. of the Air Force, 527

 7   F.3 806, 817 (9th Cir. 2008).

 8          Plaintiff asserts, among other things, that “[a]ll fundamental rights comprised within the

 9   term liberty, including . . . the right to contract and engage in the common occupations of life . . .

10   are guaranteed substantive due process rights under the Fourteenth Amendment.” Am. Compl. at

11   ¶ 54, ECF No. 29. While the right to work or earn a livelihood is protected, see e.g., Ry.

12   Employees’ Dep’t v. Hanson, 351 U.S. 225, 234 (1956), and Terrace v. Thompson, 263 U.S. 197,

13   215 (1923), it is not a fundamental right. The Ninth Circuit, in addressing due process claims by

14   business owners aggrieved by the COVID-19 shutdown, noted that it had “never held that the

15   right to pursue work is a fundamental right,” and likewise, “business owners are not a suspect

16   class[.]” Tandon v. Newsom, 992 F.3d 916, 930 (9th Cir. 2001) (citation omitted), disapproved of

17   on other grounds in later proceedings, 141 S.Ct. 1294 (Apr. 9, 2021). Plaintiff has not provided

18   any legal authority that says otherwise. Accordingly, rational basis applies. Id.

19          Under rational basis review, the inquiry is “whether the government could have had a

20   legitimate reason for acting as it did.” Halverson v. Skagit Cty., 42 F.3d 1257, 1262 (9th Cir.

21   1994), as amended on denial of reh'g (Feb. 9, 1995) (emphasis in original omitted). The burden

22   is on Plaintiff. Id. Here, Plaintiff did not meet his burden. Plaintiff merely recited the law on

23   substantive due process, see Opp’n. at 5-6, ECF No. 34, and made no effort to argue that

24   Defendants did not have a legitimate reason for acting as they did. The court finds that

                                                       9

                 Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 9 of 14
 1   Defendants had a legitimate reason for issuing the Executive Orders and Guidance Memos; and

 2   that is, to safeguard public health and contain the virus’s spread. See Exhibits to Am. Compl.,

 3   ECF No. 29. Similar to the court’s finding in Herrin v. Reeves, this court finds that “the notion

 4   that restrictions designed to save human lives [from COVID-19] are ‘conscious shocking’ to be

 5   absurd and not worthy of serious discussion.” Herrin v. Reeves, 2020 WL 5748090, at *9 (N.D.

 6   Miss. Sept. 25, 2020).

 7           Moreover, Plaintiff’s Amended Complaint does nothing more than recite the legal

 8   standard and make conclusory statements that his rights have been violated, e.g., Defendants’

 9   conduct is “arbitrary, capricious, irrational, and abusive” (¶ 52); Defendants’ actions “shock the

10   conscience” (¶ 53); Plaintiffs have the “right to pursue lawful employment and livelihood” (¶

11   47); and Plaintiff “possesses a protectible property interest” in his business license to operate a

12   bar, his lease to operate a bar, and his business earnings (¶¶ 48-49). See Am. Compl., ECF No.

13   29.

14           Accordingly, for the reasons stated herein, Plaintiff has not stated a substantive due

15   process claim. Count II of Plaintiff’s Amended Complaint is dismissed.6

16
                  c. Count III – Procedural Due Process Claim
17

18           Count III of the Amended Complaint identifies a claim under 42 U.S.C. § 1983 for

19   violation of the Procedural Due Process under the Fourteenth Amendment. Am. Compl. at 10-11,

20   ECF No. 29. To state a claim for violation of procedural due process under Section 1983, a

21   plaintiff must allege facts showing: “(1) a deprivation of a constitutionally protected liberty or

22   property interest, and (2) a denial of adequate procedural protections.” Tutor-Sabila Corp. v. City

23   6
       Other courts that addressed a similar substantive due process claim as a result of COVID-19 closure orders have
     reached the same conclusion. See e.g., Culinary Studios, Inc. v. Newsom, 2021 WL 427115 (E.D. Cal. Feb. 8, 2021);
     Mission Fitness Ctr., LLC v. Newsom, 2021 WL 1856552 (C.D. Cal. May 10, 2021); and Paradise Concepts, Inc. v.
24   Wolf, 482 F. Supp. 3d 365, 371 (E.D. Pa. 2020).

                                                            10

                  Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 10 of 14
 1   of Hailey, 452 F.3d 1055, 1061 (9th Cir. 2006) (citations omitted).

 2             Plaintiff alleges that none of the following due process protections have been afforded to

 3   him:

 4             a. the determinations of non-essentialness are written and do not permit evaluation
               by a neutral arbitrator; b. the determinations of non-essentialness do not provide
 5             for an opportunity to be heard; c. the determinations of non-essentialness do not
               offer an opportunity to present witnesses; d. the determination of non-
 6             essentialness do not permit an opportunity to cross examine witnesses; e. the
               determination of non-essentialness do not provide for a reasoned decision; and, f.
 7             the determination of non-essentialness do not provide for an opportunity for an
               appeal.
 8
     Am. Compl. at ¶ 60, ECF No. 29.
 9
               The Ninth Circuit “has specifically rejected the notion that the Due Process Clause
10
     requires this type of process before enacting and enforcing laws of general applicability.” Excel
11
     Fitness Fair Oaks, LLC v. Newsom, 2021 WL 795670, at *5 (E.D. Cal. Mar. 2, 2021), citing
12
     Halverson, 42 F.3d at 1260. “[G]overnmental decisions which affect large areas and are not
13
     directed at one or a few individuals do not give rise to the constitutional procedural due process
14
     requirements of individual notice and hearing[.]” Halverson, 42 F.3d at 1260. Due process is
15
     satisfied when the governmental body performs its responsibilities in the normal manner
16
     prescribed by law. Id. “It would be impractical—if not nonsensical—to allow every individual
17
     member of the public to voice their opinion directly and personally before a rule of general
18
     applicability is put into effect, particularly during a time of crisis [like the COVID-19
19
     pandemic].” Underwood v. City of Starkville, Mississippi, 2021 WL 1894900, at *6 (N.D. Miss.
20
     May 11, 2021), citing Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239 U.S. 441, 445
21
     (1915).
22
               Here, the Executive Orders and Guidance Memos are clearly governmental decisions of
23
     general applicability. Defendants’ actions “affect all individuals and businesses operating in their
24
     respective jurisdictions [in this case, non-essential businesses], and are not directed at one or a
                                                       11

                  Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 11 of 14
 1   few individuals.” Mission Fitness Ctr., 2021 WL 1856552, at *8.

 2           Even assuming Plaintiff has met the first element—asserting a constitutionally protected

 3   right, Plaintiff has not met the second element—a denial of adequate procedural protections.

 4   Plaintiff does not allege that the Executive Orders and Guidance Memos are directed at him

 5   alone or a few others (nor could he allege that). In fact, Plaintiff brings this suit as a class action.

 6   “The class Plaintiff represents is so numerous as to make a joinder of each member of the class

 7   impracticable.” Am. Compl. at ¶ 11, ECF No. 29. Plaintiff also failed to address any of

 8   Defendants’ legal arguments on this issue and did not even attempt to distinguish the cases cited

 9   by Defendants that specifically dismissed procedural due process claims as it relates to COVID-

10   19 emergency orders.

11           Based on the foregoing, Plaintiff failed to state a procedural due process claim upon

12   which relief can be granted. Count III of the Amended Complaint is dismissed.

13
                 d. Count IV – Equal Protection Clause Claim
14
             Count IV of the Amended Complaint identifies a claim under 42 U.S.C. § 1983 for
15
     violation of the Equal Protection Clause under the Fourteenth Amendment. Am. Compl. at 11-
16
     12, ECF No. 29. Plaintiff alleges that the Government’s classification of “essential” versus “non-
17
     essential” is arbitrary and irrational and therefore violates the Equal Protection Clause. Id. at ¶
18
     65. Plaintiff compares his bar-and-tavern business to restaurants in that restaurants “operate bars
19
     within their establishments” and funeral homes in that “people would possibly gather[.]” Id. at ¶
20
     69-69. Restaurants and funeral homes remained open. Id.
21
             “The Equal Protection Clause of the Fourteenth Amendment commands that no state
22
     shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is
23
     essentially a direction that all persons similarly situated should be treated alike.” City of
24
     Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (citation omitted). The Supreme
                                                        12

                 Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 12 of 14
 1   Court has “repeatedly held that ‘a classification neither involving fundamental rights nor

 2   proceeding along suspect lines . . . cannot run afoul of the Equal Protection Clause if there is a

 3   rational relationship between disparity of treatment and some legitimate governmental purpose.’”

 4   Cent. State Univ. v. Am. Ass’n of Univ. Professors, 526 U.S. 124, 127-28 (1999) (alternation in

 5   original) (citations omitted).

 6           Plaintiff’s allegation does not involve a fundamental right, such as the free exercise of

 7   religion, speech, or the right to vote. Further, Plaintiff is not a suspect class. See Williamson v.

 8   Lee Optical, 348 U.S. 483-89 (1955) (business owners are not a suspect class); Tandon v.

 9   Newsom, 2021 WL 411375, at *20 (N.D. Cal. Feb. 5, 2021) (“[O]ther courts considering Equal

10   Protection challenges to COVID-related restrictions brought by business owners have concluded

11   that no suspect class is implicated.”). Accordingly, rational basis review applies.

12           Under the rational basis review standard, “regulations must be upheld against an equal

13   protection challenge if there is any reasonably conceivable state of facts that could provide

14   a rational basis for the classification.” Id. (internal brackets and quotation marks omitted), citing

15   Heller v. Doe by Doe, 509 U.S. 312, 320 (1993). The burden is on Plaintiff. Id. Thus, “courts

16   must uphold the classification as long as it ‘finds some footing in the realities of the subject

17   addressed by legislation.’” Id. (citations and internal brackets omitted).

18           Here, Plaintiff has not met his burden. Plaintiff’s establishment is not similarly situated to

19   businesses such as restaurants that serve food,7 or funeral homes that are necessary to remain

20   open to dispose of dead bodies. Plaintiff has not alleged that a similar establishment such as his,

21   a bar/tavern that serves exclusively alcoholic beverages, is considered “essential” by Defendants.

22   Plaintiff also failed to address Defendants’ arguments on this issue. As previously held by the

23   7
      The court takes judicial notice of Defendants’ Exhibits A and B to the Memorandum in Support of Motion to
     Dismiss. See Defs.’ Mem., ECF No. 33. Exhibits A and B are a copy of the menus of Horse & Cow and Plaintiff’s
24   establishment, respectively. A comparison of the two exhibits show that Horse & Cow is a restaurant serving food,
     while Plaintiff’s establishment serves exclusively alcoholic beverages.
                                                             13

                  Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 13 of 14
 1   court, “[n]either has the Plaintiff shown that the classifications at issue here were drawn on any

 2   basis other than the risk posed to the public health.” R. & R. at 16, ECF No. 26. Bars are “higher-

 3   risk environments” compared to restaurants. Big Tyme Investments, LLC v. Edwards, 985 F.3d

 4   456, 469 (5th Cir. 2021). There is a legitimate governmental purpose when Defendants classified

 5   bar and taverns as non-essential.

 6          Accordingly, Plaintiff failed to plead a plausible claim under the Equal Protection Clause.

 7   Count IV of the Amended Complaint is dismissed.

 8      IV. CONCLUSION

 9          For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. Because all

10   counts in the Amended Complaint are dismissed, the court need not address Defendants’

11   argument on qualified immunity. Further, because Plaintiff has already amended his complaint

12   once in response to a previous motion to dismiss and failed to identify additional factual

13   allegations that he could have made that would remedy the deficiencies in the Complaint, and

14   Plaintiff failed to address or refute Defendant’s legal arguments in the motion to dismiss, the

15   court finds that any further amendments would be futile.

16          Accordingly, the above-captioned matter is dismissed with prejudice.

17          SO ORDERED.

18                                                 /s/ Frances M. Tydingco-Gatewood
                                                       Chief Judge
19                                                 Dated: Jun 14, 2021

20

21

22

23

24

                                                     14

                Case 1:20-cv-00029 Document 38 Filed 06/14/21 Page 14 of 14
